DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  the claim contains a typographical error.  The term “pipeline train” in line 2 should apparently read “the pipeline pig train” for consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recites “…a water-based liquid which has a density less than hydrocarbons…”.  Claim 12 similarly recites “…a water-based liquid having a density greater than that of hydrocarbons…” As presented, it is not clear whether the limitation includes any or all existing hydrocarbons, as “hydrocarbons” includes a very large class of chemical compounds.   Upon review of applicant’s disclosure as originally filed, it appears that the limitation is referencing the density of the water-based liquid compared to the hydrocarbons trapped within the pipework.  For purposes of examination the limitation will be interpreted as “…a water-based liquid which has a density less than hydrocarbons within the pipework…”
Claims 2-18 are indefinite as they depend from an indefinite base and fail to cure the deficiencies of said claim.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6, 8-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 104307819, machine translation referenced herein), and further in view of Noles. Jr. et al. (US 6,170,577).
Regarding Claims 1 and 3:  Chen teaches a method of removing trapped hydrocarbons from pipework, the pipework comprising a through pipe extending from an inlet to an outlet, and at least one up-pip extending upwardly from the through pipe, and in fluid communication therewith, the method comprising: flushing the through pipe with a water-based liquid (see abstract; Fig. 2; [0052]. Chen does not expressly disclose that the water-based liquid has a density less than the trapped hydrocarbons and further comprises a plurality of rigid containers as claimed.  However, Noles teaches a method of cleaning deposits from a pipeline interior using an obstruction removal mixture comprising hollow glass beads (which reads on a plurality of rigid containers such as microspheres to assist in removing the obstructions in the pipeline (col. 7, line 55 – col. 8, line 29).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the water-based liquid in the method of Chen with a plurality of microspheres to assist in removing the obstruction from the pipeline, as taught by Noles.  Further, Chen teaches that the liquid is extracted from a lowest point of the pipeline [0045].  Providing a liquid having a lower density than that of trapped hydrocarbons would allow the hydrocarbons trapped in the up pipe to be displaced to a lower point.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chen to choose a water-based liquid having a density lower than that of the trapped hydrocarbons in order to ensure the trapped hydrocarbons are moved down and out of the pipeline.
Regarding Claims 2 and 16:  Chen and Noles teach the elements of Claim 1 as discussed above.  Chen does not expressly disclose the specific gravity of the water-based liquid is less than 0.98 or 0.90 g/cm3.  However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the water-based liquid to have a specific gravity within the claimed range in order to ensure the displacement of the hydrocarbons.
Regarding Claims 4 and 18:  Chen and Noles teach the elements of Claims 1 and 3 as discussed above.  Chen further teaches directing a pipeline pig into the through pipe along with the water-based liquid [0052].
Regarding Claim 6:  Chen and Noles teach the elements of Claim 1 as discussed above.  Chen further teaches directing a pipeline pig train into the through pipe, the pipeline pig train comprising the water-based liquid, a first pipeline pig in front of the water-based liquid, and a second pipeline pig behind the water-based liquid (Fig. 2; [0052]).
Regarding Claim 8: Chen and Noles teach the elements of Claim 1 as discussed above. Chen further teaches that the water-based liquid comprises miscible solvents [0030].
Regarding Claim 9:  Chen and Noles teach the elements of Claim 1 as discussed above.  Chen further teaches that the water-based liquid includes a long chain soluble polymer to act as a viscosifying agent [0057].  Chen does not expressly disclose viscosity in the manner as claimed.  However, such properties would have been reasonably expected given that Chen teaches the water-based liquid having the composition as claimed.
Regarding Claims 10 and 11:  Chen and Noles teach the elements of Claim 1 as discussed above.  Chen further teaches that there is a plurality of up pipes between the through pipe inlet and outlet, and teaches that during a single pass of the water-based liquid from the inlet to the outlet, the water-based liquid is in fluid communication with each of the plurality of up pipes [0052]. 
Regarding Claim 12:  Chen and Noles teach the elements of Claim 1 as discussed above.  Although they do not expressly disclose pre-flushing the through pipe, it would have been obvious to one of ordinary skill in the art to do so in order to remove bulk sediment.
Regarding Claim 13:  Chen and Noles teach the elements of Claim 1 as discussed above.    Though Chen does not expressly disclose the pipeline is provided on an offshore oil and gas facility, Chen teaches that the through pipe is an oil and gas pipeline (abstract).  It would have been obvious to one of ordinary skill in the art to apply the method to a pipeline provided on an offshore oil and gas facility in view of Chen’s teaching.
Regarding Claim 14:  Chen and Noles teach the elements of Claim 4 as discussed above.  Though they do not expressly disclose a kit comprising the water-based liquid with the plurality of rigid containers and at least one pipeline pig, Chen in view of Noles disclose these parts as suitable for accomplishing the cleaning method.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a kit of parts comprising these items in order to facilitate cleaning of the pipeline.
Regarding Claim 17:  Chen and Noles teaches the elements of Claim 2.  Noles is cited for teaching microspheres (see above).

Claims 5, 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 104307819, machine translation referenced herein) and Noles. Jr. et al. (US 6,170,577) as applied above, and further in view of Purinton (EP 0029243)
Regarding Claims 5 and 7:  Chen and Noles teach the elements of Claims 4 or 6 as discussed above, but do not expressly disclose that the pipeline pigs are crosslinked gel-based pipeline pigs with elastomeric properties.  However, Purinton teaches a method of removing deposits from similar pipelines with a pipeline pig having these features (see abstract; pg. 7, first full paragraph).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chen and Noles with a crosslinked gel-based pipeline pig having elastomeric properties to remove the deposits from the pipeline, as suggested by Purinton.
Regarding Claim 15:  Chen and Noles teach the kit of claim 14 as discussed above, but do not expressly disclose that the pipeline pig is a crosslinked gel-based pipeline pig with elastomeric properties.  However, Purinton teaches a method of removing deposits from similar pipelines with a pipeline pig having these features (see abstract; pg. 7, first full paragraph).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of Chen and Noles with a crosslinked gel-based pipeline pig having elastomeric properties to remove the deposits from the pipeline, as suggested by Purinton.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714